DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/15/2022 has been entered. Claims 1-9 are pending in the Application. Claim 10 has been canceled by the Applicant.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura, JP 2001-166202 A1 (all citations will be made to the English language translation provided by Espacenet) in view of Miyata et al., US 2005/0212951 A1.

Regarding claim 1, Katsura discloses “An output light adjusting device for adjusting a degree of collimation of first output light emitted from a light source module (101 and 102, Fig. 1) or for making the degree of collimation of the first output light adjustable, the light source module being a subject to be adjusted, comprising: 
a first image obtainer (2, Fig. 1) that obtains a first image of second output light output from a condenser (1, Fig. 1), the condenser receiving the first output light (seen in Fig. 1), the first image being obtained at a position at which a length of a path of the second output light output from the condenser matches a first distance, the first distance being a distance from the condenser to a near position (seen in Fig. 1); and 
a second image obtainer (3, Fig. 1) that obtains a second image of the second output light at a position at which the length of the path of the second output light output from the condenser matches a second distance, the second distance being a distance from the condenser to a far position (seen in Fig. 1), 
wherein the near position is a position which is close to the condenser on an optical axis of the condenser and which is separated from a preset reference light- concentration position of the second output light by a predetermined distance (seen in Fig. 1), and 
wherein the far position is a position which is located at a side opposite the near position on the optical axis with the reference light-concentration position interposed therebetween and which is separated from the reference light-concentration position by a predetermined distance (seen in Fig. 1, and Fig. 1-A below, drawn from Fig. 1).

Examiner’s note: if there are multiple instances of “a predetermined distance” in a claim, it is suggested that that they be separated by “a first predetermined distance” and “a second predetermined distance” to make it explicitly clear that they are not the same predetermined distance.

    PNG
    media_image1.png
    526
    810
    media_image1.png
    Greyscale

However, Katsura does not explicitly disclose “a display device displaying the first image and the second image so that an operator user can adjust the degree of collimation of the first output light by checking sizes of the first image and the second image”.
Miyata discloses a beam focus adjustment method where a lens position is adjusted and a display device (12C, Fig. 1) displaying the first image and the second image (Fig. 2A, ¶ [0024]) so that an operator user can adjust the output light (¶ [0020, 0024]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to include a display device for displaying the images, such as taught by Miyata, to the output light adjustment device, as taught by Katsura. One of ordinary skill in the art would have been motivated to include a display device for allowing someone to visually check changes in response to adjustment (Miyata, ¶ [0024]).
Regarding claim 2, Katsura in view of Miyata discloses the invention of claim 1, as cited above, and further discloses “the reference light-concentration position is a position of a focal point of the condenser (Katsura, seen in Fig. 1, the focal point of the condenser is in-between the two image obtainers).”
Regarding claim 3, Katsura in view of Miyata discloses the invention of claim 1, as cited above, and further discloses “the far position is a position located symmetrically to the near position with respect to the reference light-concentration position on the optical axis (Katsura, seen in Fig. 1).”
Regarding claim 4, Katsura in view of Miyata discloses the invention of claim 1, as cited above, and further discloses “a profile indicating a size of an image of the second output light on a plane perpendicular to the optical axis is obtained in advance, the size of the image in the profile being indicated in accordance with a position of the second output light on the optical axis; and an amount of change of the size of the image in the profile becomes different in accordance with a mode of the first output light, and the near position and the far position are set to be at or close to positions at which a difference in the amount of change of the size of the image according to the mode of the first output light is greater than or equal to a predetermined amount (in terms of patentable weight, this limitation is interpreted as the system is capable of storing the information of the image size, Katsura, ¶ [0020] “The integrated value having the same number of pixel rows as the number of pixel rows in the image pickup element obtained by the arithmetic circuit in this way, or the integrated value having the same number as the number of pixel columns in the image pickup element is stored in the one-dimensional array memory 5”).”
Regarding claim 5, Katsura in view of Miyata discloses the invention of claim 1, as cited above, and further discloses “the second image obtainer is disposed at the far position (Katsura, seen in Fig. 1 and 1-A above); and the first image obtainer is disposed at the near position at least when the first image obtainer obtains the first image of the second output light at the near position (Katsura, seen in Fig. 1 and 1-A above), and the first image obtainer is moved out of the optical axis when the second image obtainer obtains the second image of the second output light at the far position (Katsura, ¶ [0018] “it is not necessary for both the first and second image sensors to exist at the same time, first, the first and second image sensors are placed in front of the focal point of the condenser lens using one image sensor. It may be used as the image sensor 2 of 1, and then moved to the rear position of the focal point of the condenser lens to be used as the second image sensor 3” suggests that first image obtainer can be moved out of the optical axis”).”
Regarding claim 8, Katsura in view of Miyata discloses the invention of claim 1, as cited above, and further discloses “ a comparator that compares a size of the first image and a size of the second image with each other; and an output light adjuster that adjusts a position of an optical component of the light source module so that the comparator judges that a degree of matching between the size of the first image and the size of the second image is included within a predetermined range (Katsura, ¶ [0024] “That is, since the first and second image pickup devices 2 and 3 detect the cross-sectional image of the light flux before and after the focal point of the condenser lens 1, the diameters of the light flux detected by the image pickup devices 2 and 3 should be the same. For example, the focal point exists at an intermediate position between the image sensors 2 and 3. Further, even if the diameters of the light fluxes detected by the image pickup devices 2 and 3 are not equal, the focal position can be calculated from the ratio of the diameters.”)


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Iwashita, JP 2020071414 A  (all citations will be made to the English language translation provided by Espacenet).

Regarding claim 6, Katsura discloses “An output light adjusting device for adjusting a degree of collimation of first output light emitted from a light source module (101 and 102, Fig. 1) or for making the degree of collimation of the first output light adjustable, the light source module being a subject to be adjusted, comprising: 
a first image obtainer (2, Fig. 1) that obtains a first image of second output light output from a condenser (1, Fig. 1), the condenser receiving the first output light (seen in Fig. 1), the first image being obtained at a position at which a length of a path of the second output light output from the condenser matches a first distance, the first distance being a distance from the condenser to a near position (seen in Fig. 1); and 
a second image obtainer (3, Fig. 1) that obtains a second image of the second output light at a position at which the length of the path of the second output light output from the condenser matches a second distance, the second distance being a distance from the condenser to a far position (seen in Fig. 1), 
wherein the near position is a position which is close to the condenser on an optical axis of the condenser and which is separated from a preset reference light- concentration position of the second output light by a predetermined distance (seen in Fig. 1), and 
wherein the far position is a position which is located at a side opposite the near position on the optical axis with the reference light-concentration position interposed therebetween and which is separated from the reference light-concentration position by a predetermined distance (seen in Fig. 1, and Fig. 1-A below, drawn from Fig. 1).

Examiner’s note: if there are multiple instances of “a predetermined distance” in a claim, it is suggested that that they be separated by “a first predetermined distance” and “a second predetermined distance” to make it explicitly clear that they are not the same predetermined distance.

    PNG
    media_image1.png
    526
    810
    media_image1.png
    Greyscale



However, Katsura does not disclose “a first light splitter that splits the path of the second output light, wherein the second image obtainer is disposed at the far position, the first image obtainer is disposed at a position at which the first image obtainer is able to receive the second output light which is split off to outside the optical axis by the first light splitter, and the position of the first image obtainer is a position at which a distance between the near position and a first split position, the first split position being a position at which the first light splitter splits the second output light, becomes equal to a distance between the first split position and the first image obtainer, and the first light splitter is disposed between the condenser and the preset reference light-concentration position.”
Iwashita discloses a measuring device for collimation adjustment and a plurality of image obtainers (12 and 17, Fig. 2), and a beam splitter (15, Fig. 2) that splits the light to a direction off-axis (seen in Fig. 2) and an embodiment without a beam splitter (Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to include beam splitters, such as taught by Iwashita, to the optical system, as taught by Katsura. One of ordinary skill in the art would have been motivated to include beam splitters, for providing flexibility for optical layouts, such as allowing for certain distances, and allowing for multiple image obtainers to co-exist at the same time.
However, Katsura in view of Iwashita does not explicitly disclose “the first light splitter is disposed between the condenser and the preset reference light-concentration position”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to place the beam-splitter at a position between the condenser and the preset reference light-concentration position, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70. (See MPEP 2144.04 (VI-C)). One of ordinary skill in the art would have been motivated to move the beam-splitter to a particular location for meeting the needs of an optical layout, such as the placement of the image obtainer. Please note that in the instant application, in sections such as ¶ [0072-0073], the applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, Katsura discloses “An output light adjusting device for adjusting a degree of collimation of first output light emitted from a light source module (101 and 102, Fig. 1) or for making the degree of collimation of the first output light adjustable, the light source module being a subject to be adjusted, comprising: 
a first image obtainer (2, Fig. 1) that obtains a first image of second output light output from a condenser (1, Fig. 1), the condenser receiving the first output light (seen in Fig. 1), the first image being obtained at a position at which a length of a path of the second output light output from the condenser matches a first distance, the first distance being a distance from the condenser to a near position (seen in Fig. 1); and 
a second image obtainer (3, Fig. 1) that obtains a second image of the second output light at a position at which the length of the path of the second output light output from the condenser matches a second distance, the second distance being a distance from the condenser to a far position (seen in Fig. 1), 
wherein the near position is a position which is close to the condenser on an optical axis of the condenser and which is separated from a preset reference light- concentration position of the second output light by a predetermined distance (seen in Fig. 1), and 
wherein the far position is a position which is located at a side opposite the near position on the optical axis with the reference light-concentration position interposed therebetween and which is separated from the reference light-concentration position by a predetermined distance (seen in Fig. 1, and Fig. 1-A below, drawn from Fig. 1).

Examiner’s note: if there are multiple instances of “a predetermined distance” in a claim, it is suggested that that they be separated by “a first predetermined distance” and “a second predetermined distance” to make it explicitly clear that they are not the same predetermined distance.

    PNG
    media_image1.png
    526
    810
    media_image1.png
    Greyscale




However, Katsura does not disclose “first and second light splitters that split the path of the second output light, wherein the first image obtainer is disposed at a position at which the first image obtainer is able to receive the second output light which is split off outside the optical axis by the first light splitter, the second image obtainer is disposed at a position at which the second image obtainer is able to receive the second output light which is split off outside the optical axis by the second light splitter, the position of the first image obtainer is a position at which a distance between the near position and a first split position, the first split position being a position at which the first light splitter splits the second output light, becomes equal to a distance between the first split position and the first image obtainer, and the position of the second image obtainer is a position at which a distance between the far position and a second split position, the second split position being a position at which the second light splitter splits the second output light, becomes equal to a distance between the second split position and the second image obtainer, and the first light splitter and the second light splitter are disposed between the condenser and the preset reference light-concentration position.”
Iwashita discloses a measuring device for collimation adjustment and a plurality of image obtainers (12 and 17 and 21, Fig. 2 and 4 ), and a beam splitters (15 and 20, Fig. 2 and 4) that splits the light to a direction off-axis (seen in Fig. 2 and 4) and an embodiment without a beam splitter (Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to include beam splitters, such as taught by Iwashita, to the optical system, as taught by Katsura. One of ordinary skill in the art would have been motivated to include beam splitters, for providing flexibility for optical layouts, such as allowing for certain distances, and allowing for multiple image obtainers to co-exist at the same time.
However, Katsura in view of Iwashita does not explicitly disclose “the first light splitter and the second light splitter are disposed between the condenser and the preset reference light-concentration position”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to place the beam-splitters at positions between the condenser and the preset reference light-concentration position, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70. (See MPEP 2144.04 (VI-C)). One of ordinary skill in the art would have been motivated to move the beam-splitter to a particular location for meeting the needs of an optical layout, such as the placement of the image obtainer. Please note that in the instant application, in sections such as ¶ [0072-0073], the applicant has not disclosed any criticality for the claimed limitations.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Miyata, and further in view of Nagano et al., US 2013/0050838 A1.

Regarding claim 9, Katsura in view of Miyata discloses the invention of claim 1, as cited above, except “the condenser is an achromatic lens.” Katsura is silent with regards to the specific details of the condenser lens.
Nagano discloses a collimator device and a condensing lens (45, Fig. 1B ) and the condensing lens is an achromatic lens (¶ [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to use an achromatic lens, such as taught by Nagano, as the condenser lens, as taught by Katsura. One of ordinary skill in the art would have been motivated to use an achromatic lens, for completing the details of the invention in selecting an appropriate type of lens to use as the condenser, and reducing chromatic aberration (Nagano, ¶ [0005]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation of claim 1 is addressed by prior art reference Miyata.
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Regarding claim 6 and 7, in particular regarding the new limitation of the positioning of the beam splitters, it is the Examiner’s position that the differences between the claimed invention and the prior art of record falls within the breadth of a rearrangement of parts, as indicated above in the rejections of claims 6 and 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875